DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/6/2021 has been entered.
The following non-final Office Action (“Action”) is in reply to the Response filed 8/6/2021 (“Aug. Resp.”). In the Aug. Resp., claims 20-26 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 2/26/21 and 4/9/21 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner.

Response to Arguments
Applicant's arguments that the proposed claim amendments distinguish over the prior art of record have been fully considered but they are not persuasive. See Aug. Resp. at 8-9. In particular, Applicant argues that neither Guo ‘857 (U.S. 2011/0090857) nor Guo ‘381 (U.S. 2014/0321381) teach that the described inventions occur “during handover,” as further amended into each claim. See Aug. Resp. at 8. This is not persuasive, however, because the entirety of at least Guo ‘857 is with respect to See Guo ‘857, ¶¶ 6, 66 (e.g., “reselection”). Moreover, the claims do not give context or any point of reference with respect to the “handover”—meaning, any aspect or point in time of handover of any entity in the network (e.g., UE, eNodeB, MME, etc.) that is involved would satisfy the language “during handover,” as recited in the claims.
For at least these reasons, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over previously applied U.S. Pat. Appl. Publ’n No. 2011/0090857, to Guo (“Guo ‘857”), in view of previously cited and applied U.S. Pat. Appl. Publ’n No. 2014/0321381, to Guo et al. (“Guo ‘381”), both of which are in the same field of reselection of at least core network nodes as the claimed invention.

Regarding claim 20, Guo ‘857 teaches:
A system (Guo ‘857, Fig. 1) comprising: a core network node (Guo ‘857, Fig. 1, MME, ¶ [0066]); a terminal (Guo ‘857, Fig. 1, UE, ¶ [0066]); and a radio access network node (Guo ‘857, Fig. 1, eNodeB, ¶ [0066]); 
wherein the core network node is configured to: provide, to the radio access network node, a first identifier identifying a first Dedicated Core Network … (Guo ‘857, ¶¶ [0070], [0072], a GUMMEI (a first identifier) is sent to the eNodeB, the GUMMEI identifies a core network, see ¶ [0005]), 
[wherein] the terminal is configured to: provide, to the radio access network node, a second identifier identifying a second Dedicated Core Network … during handover (Guo ‘857, ¶¶ [0006], [0066], [0072], the UE sends a TAU Request message with a GUMMEI (second identifier) to the eNodeB, and the “reselection” and invention described is with respect to a handover, which is interpreted broadly as any aspect, point in time, or entity involved in a handover, thus, the identifier provided is “during handover”), and 
[wherein] the radio access network node is configured to: select a core network node based on the first identifier and select a core network node based on the first identifier andthe second identifier during handover (Guo ‘857, ¶¶ [0066], [0072], based on the received GUMMEI information from the MME(s) and UE, a core network node (e.g., MME) is selected based on the GUMMEI information, and the “reselection” and invention described is with respect to a handover, which is interpreted broadly as any aspect, point in time, or entity involved in a handover, thus, the selection is “during handover”).

Guo ‘857 fails to teach “a first identifier identifying a first Dedicated Core Network relating to a first machine type communication (MTC) service” and “a second identifier identifying a second Dedicated Core Network relating to a second machine type communication (MTC) service”, as further recited in the claim. Guo ‘381 remedies this and teaches that at least two different identifiers, i.e., GUTIs with GUMMEIs, are associated with at least two dedicated core networks, i.e., MMEs, and at least two MTC services, where each different MME has a different associated service. See Guo ‘381, Fig. 6, ¶¶ [0012], [0081-0084]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the identifiers associated with the MTC services to allow an MTC device that is changing core network nodes, e.g., MMEs, to maintain “normal services” and thus maintain operation. See Guo ‘381, ¶ [0078].

Regarding claim 21, Guo ‘857 teaches:
A radio access network node comprising a processor (Guo ‘857, Fig. 1, eNodeB, Claim 12, the network node, i.e., eNodeB, has a processor) configured to: 
receive, from a core network node, a first identifier identifying a first Dedicated Core Network … (Guo ‘857, ¶¶ [0070], [0072], a GUMMEI (a first identifier) is sent to the eNodeB, the GUMMEI identifies a core network, see ¶ [0005]), 
receive, from a terminal, a second identifier identifying a second Dedicated Core Network … during handover (Guo ‘857, ¶¶ [0066], [0072], the UE sends a TAU Request message with a GUMMEI (second identifier) to the eNodeB, and the “reselection” and invention described is with respect to a handover, which is interpreted broadly as any aspect, point in time, or entity involved in a handover, thus, the identifier received is “during handover”), and 
select a core network node based on the first identifier and the second identifier during handover (Guo ‘857, ¶¶ [0066], [0072], based on the received GUMMEI information from the MME(s) and UE, a core network node (e.g., MME) is selected based on the GUMMEI information, and the “reselection” and invention described is with respect to a handover, which is interpreted broadly as any aspect, point in time, or entity involved in a handover, thus, the selection is “during handover”).

Guo ‘857 fails to teach “a first identifier identifying a first Dedicated Core Network relating to a first machine type communication (MTC) service” and “a second identifier identifying a second Dedicated Core Network relating to a second machine type communication (MTC) service”, as further recited in the claim. Guo ‘381 remedies this and teaches that at least two different identifiers, i.e., GUTIs with GUMMEIs, are associated with at least two dedicated core networks, i.e., MMEs, and at least two MTC services, where each different MME has a different associated service. See Guo ‘381, Fig. 6, ¶¶ [0012], [0081-0084]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the identifiers associated with the MTC services to allow an MTC device that is changing core network nodes, e.g., MMEs, to maintain “normal services” and thus maintain operation. See Guo ‘381, ¶ [0078].

Regarding claim 24, there is recited a method with steps that are virtually identical to the functions performed by the node of claim 21. As a result, claim 24 is rejected as obvious over Guo ‘857 in view of Guo ‘381 under section 103 for the same reasons as in claim 21.

Regarding claim 22, Guo ‘857 teaches:
A core network node comprising a processor (Guo ‘857, Fig. 1, MME has a processor, Claim 16) configured to: 
provide, to a radio access network node, a first identifier identifying a first Dedicated Core Network … so that the radio access network node receives, from a terminal, a second identifier identifying a second Dedicated Core Network … (Guo ‘857, ¶¶ [0070], [0072], a GUMMEI (a first identifier) is sent to the eNodeB, the GUMMEI identifies a core network, see ¶ [0005], and the UE sends a TAU Request message with a GUMMEI (second identifier) to the eNodeB), and 
select a core network node based on the first identifier and the second identifier during handover (Guo ‘857, ¶¶ [0066], [0072], based on the received GUMMEI information from the MME(s) and UE, a core network node (e.g., MME) is selected based on the GUMMEI information, and the “reselection” and invention described is with respect to a handover, which is interpreted broadly as any aspect, point in time, or entity involved in a handover, thus, the selection is “during handover).

Guo ‘857 fails to teach “a first identifier identifying a first Dedicated Core Network relating to a first machine type communication (MTC) service” and “a second identifier identifying a second Dedicated Core Network relating to a second machine type communication (MTC) service”, as further recited in the claim. Guo ‘381 remedies this and teaches that at least two different identifiers, i.e., GUTIs with GUMMEIs, are associated with at least two dedicated core networks, i.e., MMEs, and at least two MTC services, where each different MME has a different associated service. See Guo ‘381, Fig. 6, ¶¶ [0012], [0081-0084]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the identifiers associated with the MTC services to allow an MTC device that is changing core network nodes, e.g., MMEs, to maintain “normal services” and thus maintain operation. See Guo ‘381, ¶ [0078].

Regarding claim 25, there is recited a method with steps that are virtually identical to the functions performed by the node of claim 22. As a result, claim 25 is rejected as obvious over Guo ‘857 in view of Guo ‘381 under section 103 for the same reasons as in claim 22.

Regarding claim 23, Guo ‘857 teaches:
A terminal comprising a processor (Guo ‘857, Fig. 1, UE, where the UE inherently comprises a processor as it communicates with the eNodeB and MME, both of which have processors, see claims 12 and 16) configured to: 
provide, to a radio access network node, a second identifier identifying a first Dedicated Core Network … so that the radio access network node receives, from a core network node, a first identifier identifying a first Dedicated Core Network … during handover (Guo ‘857, ¶¶ [0070], [0072], a GUMMEI (a first identifier) is sent to the eNodeB, the GUMMEI identifies a core network, see ¶ [0005], and the UE sends a TAU Request message with a GUMMEI (second identifier) to the eNodeB, and the “reselection” and invention described is with respect to a handover, which is interpreted broadly as any aspect, point in time, or entity involved in a handover, thus, the identifier provided is “during handover”), and 
select a core network node based on the first identifier and the second select a core network node based on the first identifier and the secondidentifier during handover (Guo ‘857, ¶¶ [0066], [0072], based on the received GUMMEI information from the MME(s) and UE, a core network node (e.g., MME) is selected based on the GUMMEI information, and the “reselection” and invention described is with respect to a handover, which is interpreted broadly as any aspect, point in time, or entity involved in a handover, thus, the selection is “during handover).

Guo ‘857 fails to teach “a first identifier identifying a second Dedicated Core Network relating to a second machine type communication (MTC) service” and “a second identifier identifying a first Dedicated Core Network relating to a first machine type communication (MTC) service”, as further recited in the claim. Guo ‘381 remedies this and teaches that at least two different identifiers, i.e., GUTIs with GUMMEIs, are associated with at least two dedicated core networks, i.e., MMEs, and at least two MTC services, where each different MME has a different associated service. See Guo ‘381, Fig. 6, ¶¶ [0012], [0081-0084]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the identifiers associated with the MTC services to allow an See Guo ‘381, ¶ [0078].

Regarding claim 26, there is recited a method with steps that are virtually identical to the functions performed by the node of claim 23. As a result, claim 26 is rejected as obvious over Guo ‘857 in view of Guo ‘381 under section 103 for the same reasons as in claim 23.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Appl. Publ’n Nos. 2015/0282048 and 2016/0050601 describe handovers among at least core network nodes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413.  The examiner can normally be reached on Monday-Friday, 9:00 AM to 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JOSHUA KADING/               Primary Examiner, Art Unit 2413